Citation Nr: 0609811	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  95-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to service-connected back disability. 

2. Entitlement to an effective date earlier than September 
11, 1991, for a grant of service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945 and from September 1950 to October 1951.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Roanoke, Virginia, (hereinafter RO).  The case was 
remanded for additional development in April 2004.  

In February 1999 and January 2003, hearings were held before 
the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   

The issue of entitlement to service connection for 
hypertension to include as secondary to service-connected 
back disability is addressed in the REMAND portion of the 
decision below. 


FINDINGS OF FACT

1.  Service connection for a back disability was denied by a 
December 1952 rating decision to which the veteran was 
notified in that month; the veteran did not initiate an 
appeal of this decision within one year of the December 1952 
notice thereof.  

2.  The veteran submitted argument in an attempt to reopen 
his claim for service connection for a back disability that 
was received on September 11, 1991. 

3.  A July 1999 Board decision found that sufficient evidence 
had been received to reopen the claim for service connection 
for a back disability, and remanded the case for adjudication 
of this issue on the merits; this decision also found that 
the December 1952 rating decision which denied service 
connection for a back disability did not involve clear and 
unmistakable error (CUE).  

4.  Service connection for a back disability, effective from 
September 11, 1991, was granted by a July 2001 rating 
decision.  

5.  An April 2004 Board decision found that the portion of 
the July 1999 Board decision which determined that the 
December 1952 rating decision which denied service connection 
for a back disability did not involve CUE was not the product 
of clear and unmistakable error.  

6.  The record reveals no document which can be construed as 
a claim to reopen service connection for a low back 
disability dated or received prior to September 11, 1991.  


CONCLUSIONS OF LAW

1.  The December 1952 rating decision which denied the 
veteran entitlement to service connection for a back 
disability is final.  Veterans Regulation No. 2(a), pt. II, 
par. III; VA Regulations 1008 and 1009; effective January 25, 
1936 to December 31, 1957; currently 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The criteria for an effective date earlier than September 
11, 1991, for the grant of service connection for a back 
disability are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
duties to notify and assist have been satisfied in this 
matter, as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In an April 2004 letter, the RO informed the veteran of the 
provisions pertaining to VA's notice and assistance duties as 
applicable to the issue of entitlement to an earlier 
effective date for a grant of service connection.  More 
specifically, this letter notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to the issue adjudicated herein, but that he had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this claim.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claim, as he was told to 
provide any additional evidence or information he had 
pertaining to his claim.  Thus, he may be considered to have 
been advised of his duty to submit all pertinent evidence in 
his possession or notify VA of any missing evidence.  Given 
the specificity of this letter, there can be no possibility 
of any prejudice to the veteran under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006). 

In addition, the RO issued a detailed December 2001 statement 
of the case (SOC) and January 2006 supplemental statement of 
the case (SSOC), in which the veteran and his representative 
were advised of all the pertinent laws and regulations.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the veteran's claim, and that the December 2001 SOC and 
January 2006 SSOC issued by the RO clarified what evidence 
would be required to establish entitlement to the earlier 
effective date sought.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the December 2001 SOC and January 
2006 contained the pertinent language from the duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the April 2004 letter informing him of the VA's 
notice and assistance duties may not have technically 
informed the veteran of each element of these duties, the 
veteran was nonetheless properly notified of the provisions 
pertaining to VA's notice and assistance duties by SOC and 
SSOC.  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the statutory and regulatory 
provisions, and interpretive authority, with respect to VA's 
notice and assistance duties, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim adjudicated herein has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the issue 
adjudicated herein.  Thus, for these reasons, any failure in 
the timing or language of notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the claim 
adjudicated herein, under all applicable law.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding the issue decided below for more development.  Such 
a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991). 

II.  Legal Criteria/Analysis

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2005).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2005).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2005).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. § 
3.400(q), (r) (2005).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2005).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005). 

Under certain circumstances, the date of a VA treatment 
report or date of receipt of a private treatment report may 
be accepted as the date of receipt of a claim to reopen.  38 
C.F.R. § 3.157.  In Servello v. Derwinski, 3 Vet. App. 196 
(1992), the Court addressed the issue of entitlement to an 
earlier effective date, and emphasized that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
which may be interpreted as applications for claims, both 
formal and informal.    
 
With the above criteria in mind, the facts will be briefly 
summarized.  Service connection for a back disability was 
denied by a December 1952 rating decision to which the 
veteran was notified in that month.  The veteran did not 
initiate an appeal of this decision within one year of the 
December 1952 notice thereof.  As such, the December 1952 
rating decision is final.  Veterans Regulation No. 2(a), pt. 
II, par. III; VA Regulations 1008 and 1009; effective January 
25, 1936 to December 31, 1957; currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

On September 11, 1991, the RO received a communication from 
the veteran requested that the claim for service connection 
for a back disability denied by the December 1952 rating 
decision be reopened.  After extensive development in 
connection with the veteran's claim to reopen thereafter, and 
a February 1999 hearing before the undersigned, a July 1999 
Board decision found that sufficient evidence had been 
received to reopen the claim for service connection for a 
back disability, and remanded the case for adjudication of 
this issue on the merits.  This decision also found that the 
December 1952 rating decision which denied service connection 
for a back disability did not involve CUE.  

Subsequent to the July 1999 Board remand, a July 2001 rating 
decision granted service connection for a low back 
disability, effective from September 11, 1991, or the date of 
receipt of the veteran's claim to reopen.  Thereafter, an 
April 2004 Board decision found that the portion of the July 
1999 Board decision which determined that the December 1952 
rating decision which denied service connection for a back 
disability did not involve CUE was not the product of clear 
and unmistakable error.  

Applying the pertinent criteria to the facts summarized 
above, review of the record reveals no document which can be 
construed as a claim to reopen service connection for a low 
back disability dated or received prior to September 11, 
1991.  In fact, the veteran did not assert as such in writing 
or in sworn testimony presented at the two hearings before 
the undersigned.  Instead, it has been the veteran's 
consistent contention for many years, to include in his March 
2005 statement, that he is entitled to an earlier effective 
date based on alleged CUE in the original December 1952 
rating decision denying service connection for a back 
disability.  As set forth above, however, this claim was 
denied by the Board in its July 1999 decision, and this 
determination was also upheld by the Board in a an April 2004 
decision finding no CUE in its July 1999 decision.  As such, 
and given the controlling legal criteria set forth above, an 
earlier effective date than the date of receipt of the claim 
to reopen, September 11, 1991, cannot be assigned, as there 
is of record no document dated or received prior to that date 
which may be construed as a claim to reopen.  See 38 C.F.R. § 
3.400(q), (r) (2005).  As such, the claim must be denied.  
 

ORDER

Entitlement to an effective date earlier than September 11, 
1991, for a grant of service connection for a back disability 
based is denied.  


REMAND

In its April 2004 remand directing that a VA examiner review 
the evidence of record and determine the etiology of the 
veteran' hypertension, the examiner was specifically 
requested to comment on medical opinions rendered on this 
question in December 1994 and August 2001.  The April 2004 VA 
medical opinion that was obtained following this remand, as 
noted by the veteran's representative in his February 2006 
presentation, did not contain any reference to these 
opinions.  Thus, as the Board is required to insure 
compliance with the instructions of it remands, the RO will 
be requested upon remand to obtain a medical opinion that 
includes a reference to these medical opinions.  Stegall v. 
West, 11 Vet. App. 268 (1998).   

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his hypertension.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, who is to provide an opinion 
as to whether it is more likely than not 
(i.e., a probability of greater than 50 
percent) at least as likely as not (i.e., 
a probability of 50 percent) or less 
likely than not (i.e., a probability of 
less than 50 percent), that the veteran's 
currently diagnosed hypertension is 
related to his active military service or 
is proximately due to or the result of 
his service connected back disability and 
2) if the veteran's hypertension is not 
proximately due to his service-connected 
back disability, is it more likely than 
not (i.e., a probability of greater than 
50 percent) at least as likely as not 
(i.e., a probability of 50 percent) or 
less likely than not (i.e., a probability 
of less than 50 percent) that there is a 
measurable degree of hypertension that 
would not be present but for the service-
connected back disability, and if so, 
what measurable degree of hypertension is 
due to the service-connected back 
disability.  

In rendering the opinion(s) above, the 
examiner is requested to comment on the 
December 1994 private medical opinion 
(tabbed in green, left side of claims 
file) and August 2001 VA medical opinion 
(tabbed in yellow, left side of claims 
file).  All findings, and the reasons and 
bases therefore, should be set forth in a 
clear and logical manner on the 
examination report.  

2.  Following the completion of the 
development requested above, the claim 
for service connection for hypertension 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought in connection with 
this claim by the veteran, the veteran 
and his representative should be provided 
a SSOC, containing notice of all relevant 
actions taken on this claim.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


